Title: From George Washington to John Hanson, 17 December 1781
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Philada 17th Decemr 1781.
                        
                        I have been honored with your Excellencys favor of the 14th inclosing the requisitions of Congress upon the
                            several States for the deficiencies of their respective quotas of Men.
                        I shall without loss of time call for the returns which are required and transmit them to the Executives of
                            the States.
                        Your Excellency will oblige me by informing me as soon as possible, whether the Resolves have been
                            transmitted to General Greene, or whether it is expected that the returns of the troops composing the southern Army are to
                            be called for by me and forwarded to the States to which they belong. I have the honor to be &c.

                    